Citation Nr: 1525430	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-09 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to a compensable rating for residuals of a right orchiectomy.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for a neck condition.

4. Entitlement to service connection for a left shoulder condition.

5. Entitlement to service connection for a right hand condition.

6. Entitlement to service connection for a right hand finger condition.

7. Entitlement to service connection for residuals of a head injury.

8. Entitlement to service connection for an eye disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) of the Board in April 2015.  A copy of the transcript is of record.

The issues of entitlement to service connection for a right knee condition, entitlement to service connection for a neck condition, entitlement to service connection for left shoulder condition, and entitlement to service connection for a residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left testicle is intact and functional.

2. The preponderance of the medical evidence shows that the Veteran does not currently have a right hand condition, right hand finger condition or eye disability.


CONCLUSIONS OF LAW

1. For the increased rating period under appeal, the criteria for an increased rating in excess of 10 percent for residuals of a right orchiectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7524 (2014).

2. The criteria are not met for service connection for a right hand condition, right hand finger condition and eye disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an August 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's STRs, VA and private medical treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations regarding his right orchiectomy, which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and records the relevant findings for rating the Veteran's right orchiectomy disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, the Board realizes the Veteran has not been provided a VA compensation examination in response to his claims for a right hand condition, right hand finger condition and eye disability, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

But as discussed in greater detail below, there is no competent and credible evidence suggesting the Veteran's right hand condition, right finger condition and eye disability are related or attributable to his active military service.  VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  

Finally, the Veteran testified at a Board hearing in April 2015.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Whether Entitlement to Compensable Rating for a Right Orchiectomy is Warranted

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2014).

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected right orchiectomy is rated as 0 percent under Diagnostic Code 7524.  A zero percent evaluation is warranted for the removal of one testis and a 30 percent evaluation is warranted for the removal of both testes.  Additionally, under the Note for 38 C.F.R. Part 4, Diagnostic Code 7524, if there was a removal of one testis as the result of a service-connected injury or disease, and if the other testis was nonfunctioning, an evaluation of 30 percent would be assigned.

The Veteran had a VA examination in March 2011.  The Veteran reported that following his right orchiectomy, he had a pulling sensation in the right flank and inguinal area.  He denied any scrotal pain.  The Veteran had normal erectile dysfunction.  The examiner noted the Veteran had five biological children after 1977.  The Veteran reported that he had urinary retention but this was secondary to a more recent spinal cord injury problem.  There were no bladder complaints, systemic symptoms, urinary tract stone, or renal dysfunction or nephritis.  On physical examination, the examiner observed that the Veteran's genitalia were circumcised and his glans penis and shaft were normal.  Examination of the scrotum showed that there was a complete absence of the right testicle.  The left testicle was distended and was of normal size, nontender, and no masses.  There was no evidence of scrotal masses or inguinal hernia.  The Veteran's prostate was normal. The examiner concluded that there was no penis deformity.

At his November 2013 VA examination, the Veteran reiterated that one month after his surgery in December 1977, he had right sided pulling sensation after going back to the gym. He stated that the pain occurred twice a week lasting for five minutes.  The Veteran reported that the pulling occurs especially when doing abdominal exercises.  The pain is relieved by stretching or taking a hot shower.  It was noted, however, that the Veteran had no reproductive problems past surgery.  In addition, the examiner observed that only the right testicle had been removed and the Veteran had no voiding dysfunction, recurrent symptomatic urinary tract or kidney infections, or erectile dysfunction.  She commented that the Veteran's penis and epididymis were normal.  With regards to the Veteran's complaints of right-sided pulling sensation, the examiner stated that there was tenderness in the right lower abdominal wall to palpitation, but no fascial defects were noted on examination to suggest hernia or other muscular injury due to surgery.  The examiner further observed that there was no alternation in sensation in those areas to suspect peripheral nerve pathology.

Based on the evidence of record, a compensable rating for the Veteran's right orchiectomy is not warranted.  As the Veteran's left testicle is still functional, the evidence does not indicate that his residuals of a right orchiectomy symptomatology more nearly approximated that required for the next higher rating under Diagnostic Code 7524.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's residuals of a right orchiectomy.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that all the symptomatology and impairment caused by the Veteran's residuals of a right orchiectomy are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria under which the Veteran is rated, Diagnostic Code 7524, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, the Veteran's residuals of a right orchiectomy were manifested by the absence of the right testicle following the surgical procedure.  

III. Whether Entitlement to Service Connection for a Right Hand Condition, Right Finger Condition or Eye Disability is Warranted

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A review of the Veteran's STRs reflects that he sustained injuries to his eye and   5th finger on his left hand while playing basketball in February 1979.  X-rays of his left hand were negative for a fracture.  There is also no evidence of a right hand or right hand finger injury during service.

A review of the Veteran's post service medical treatment records, however, fails to indicate that he currently has a right hand condition, right hand finger condition or eye disability.  In fact, the Veteran has not submitted any evidence suggesting that he has any of these claimed conditions much less that they were a result of his active service.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208   (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Further, at no time since the filing of these claims in July 2009 has there been confirmation the Veteran any of these claimed disabilities.  Resultantly, service connection for a right hand condition, right finger condition and eye disability is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of these claims.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  

For these reasons and bases, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for a right hand condition, right finger condition and eye disability.  As such, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.   See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a compensable rating for residuals of a right orchiectomy is denied.

Entitlement to service connection for a right hand condition is denied.

Entitlement to service connection for a right hand finger condition is denied.

Entitlement to service connection for an eye disability is denied.


REMAND

Unfortunately, the Board must remand the Veteran's remaining claims of entitlement to service connection for a left shoulder condition, right knee condition, neck condition and residuals of a head injury.  In particular, medical comment is needed concerning whether these disabilities are related to the Veteran's active service.

The Veteran claims that these disabilities are a result of a motor vehicle accident (MVA) in December 1976.  A review of the Veteran's STRs confirms that the Veteran was involved in a motor vehicle accident (MVA) in December 1976.  Additionally, a review of his STRs shows that he injured his right knee in September 1975 while playing basketball and was treated again in June 1976 for a painful lesion over his right knee.  It was also noted that his right knee was swollen.

At the Veteran's February 2010 VA examination regarding his right knee condition, it was noted that the Veteran reinjured his right knee and sustained a neck injury in another MVA in June 2004 and was paralyzed in the hospital for a month.  At that time, the Veteran was scheduled to take X-rays of his right knee but since the location was so remote, this could not take place.  An October 2010 medical addendum opinion was obtained in October 2010 in which the examiner noted the Veteran's history of the right knee injury while playing basketball in September 1975.  The examiner also noted the Veteran's reports that he injured his right knee in MVA around 1975 or 1976 but the examiner stated that there were no records to substantiate this.  In addition, he observed that the February 2010 VA examination diagnosed the Veteran with moderate to severe degenerative joint disease (DJD) although no X-rays were taken.  The examiner stated that traumatic injury to joints can lead to future joint degenerative arthritis but there was a lack of military service documentation of trauma to the right knee in this particular case other than a report of a single knee injury related to basketball.  He commented that reference to a MVA in 1975 or 1976 could not be verified.  Therefore, the examiner opined that because of insufficient evidence of recurrent or significant trauma or injury to the right knee while on active duty was less likely as not related to the service injury of the right knee. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

As already mentioned, however, there is documentation that the Veteran was in a MVA in December 1976.  Further, at the Veteran's April 2015 hearing, the Veteran stated that he was treated at Balboa Hospital (Naval Medical Center San Diego) at the time of his MVA.  Since his claims for a left shoulder condition, right knee condition, neck condition and residuals of a head injury stem from the Veteran's assertions that they are a result of the December 1976 MVA; these records must be obtained and associated with the claims file.  Consequently, the Board finds that the Veteran should be afforded another VA compensation examination to determine whether his present-day disabilities are attributable to his MVA in service versus since the June 2004 MVA, or instead a combination of both.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA records, including any records from the Naval Medical Center San Diego.  Since these records are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these additional records.  38 C.F.R. § 3.159(e)(1).

2. Upon receipt of all additional records, schedule an appropriate VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the left shoulder condition, right knee condition, neck condition and residuals of a head injury are related to the December 1976 MVA during his military service, or, instead, are more likely the result of the injuries he since sustained in the additional MVA after service, in June 2004.

All necessary diagnostic testing and evaluation should be performed.  The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions and considering the evidence that is both in favor of and against the claims. The examiner is encouraged to try and provide definite comment on this determinative issue of causation.  If the examiner determines that he or she cannot provide this requested medical nexus opinion without resorting to mere speculation, the examiner must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definite opinion.

3. Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


